Citation Nr: 0023498	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for transitional cell 
bladder carcinoma with radical cystoprostatectomy, claimed as 
a result of exposure to herbicides in service.

2.  Entitlement to compensation for transitional cell bladder 
carcinoma with radical cystoprostatectomy, claimed as 
residual to treatment at a Department of Veterans Affairs 
(VA) facility under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1970, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The claims file contains competent evidence plausibly 
relating transitional cell bladder carcinoma to herbicide 
exposure claimed coincident with active service in the 
Republic of Vietnam.

2.  There is no competent evidence of record that VA 
treatment in 1992, or the failure of VA to diagnose urinary 
disability at that time, resulted in additional disability in 
the form of transitional cell bladder carcinoma requiring 
radical cystoprostatectomy.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
transitional cell bladder carcinoma with radical 
cystoprostatectomy, claimed as a result of exposure to 
herbicides in service, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to compensation for transitional 
cell bladder carcinoma with radical cystoprostatectomy, 
claimed as residual to treatment at a VA facility under 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war on or after December 31, 1946, and certain chronic 
diseases, such as calculi of the bladder and malignant 
tumors, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. §§ 
3.307(a)(6)(iii) (1999).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) (1999) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1999).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Disease Not Associated With 
Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341-46 
(January 4, 1994); Notice, 61 Fed. Reg. 414421 (1996).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 3.800 
(1999).  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Generally, medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Herbicide Exposure

The record clearly shows that post service the veteran was 
diagnosed with cancer of the bladder.  Moreover, the claims 
file contains a written statement signed by two VA physicians 
who have treated the veteran for his urologic problems.  
Those physicians indicate that the veteran has neither a 
smoking history nor employment history making him prone to 
bladder cancer but that he had significant in-service 
herbicide exposure and that there was "a likelihood" that 
such could have predisposed the veteran to bladder cancer.  
Also of record is the report of VA examination conducted in 
March 1997.  That examiner considered the veteran's in-
service evaluation for liver symptomatology and noted that 
upon return to the United States the veteran was diagnosed 
with "exposure to Agent Orange."  

The examiner included exposure to Agent Orange in his 
diagnoses and, in a comment noted that "the service 
connection is to Agent Orange in his Vietnam service."  The 
veteran did serve in Vietnam and for the purposes of 
determining well groundedness his reports of in-service 
herbicide exposure are deemed credible.  See Pearlman v. 
West, 11 Vet App 443 (1998) (holding that a veteran was 
competent to report inservice mustard gas exposure); King, 
supra.  Based on the above, the veteran's claim is well 
grounded and VA has a duty to assist him in the development 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  Accordingly, this matter 
is further discussed in the remand where additionally 
indicated development is set out.

1151

The Board first notes that Congress amended 38 U.S.C.A. § 
1151, effective for claims filed on or after October 1, 1997, 
to preclude benefits in the absence of evidence of VA 
negligence or an unforeseen event.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  However, since the veteran's 
claim was filed before October 1997, such must be adjudicated 
in accord with the earlier version of 38 U.S.C.A. § 1151 and 
the May 23, 1996, final regulation.  VAOPGCPREC 40-97 (1997)  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required here.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The veteran does not claim that VA treatment/hospitalization 
caused his bladder cancer or that treatment per se caused 
additional disability.  Rather, he argues that he was 
improperly diagnosed at the Phoenix VA Medical Center in 
1992.  He states that he presented with complaints of blood 
in his urine but was told such was due to alcohol use and 
sent home, without any testing or follow-up.  He argues that 
in 1995 he saw a private physician for similar complaints and 
was convinced that such was due to a blood vessel close to 
the surface in his urethra.  He argues that in 1996 and 1997 
he experienced increasing problems with blood in his urine 
and that eventually was diagnosed with bladder cancer.  He in 
essence asserts that the lack of a VA diagnosis in 1992 
generally resulted in additional disability from his cancer 
and treatment therefor than had an earlier diagnosis been 
made.

By way of history, service records show treatment for 
infectious mononucleosis in September 1967; urinalysis and 
intravenous pyelogram were negative.

A service medical board report dated in February 1969 sets 
out that the veteran was admitted to the Sick List in October 
1968 and then transferred to the 249th General Hospital and 
then the Seattle Naval Hospital with an admission diagnosis 
of abdominal pain of undetermined etiology.  The report 
reflects note that the veteran had a history of viral 
hepatitis prior to service, at age 15, and that he was 
treated for infectious mononucleosis during service.  That 
report noted the veteran was a smoker, smoking one-and-a-half 
packs per day.  Urinalysis and intravenous pyelogram were 
negative.  The impression was hepatomegaly, etiology unknown.  
In August 1969 the diagnosis was revised to hepatomegaly 
resolved, etiology unknown, and the veteran was returned to 
full duty without restrictions.  At discharge the veteran's 
genito-urinary system was clinically evaluated as normal.

The veteran has provided a copy of a VA medical certificate, 
dated sometime in 1992 in support of his claim.  That record 
reflects that the veteran appeared with complaints of bright 
red blood in his urine over two days, without pain or 
burning; no diagnosis is shown.

Also of record are copies of private medical entries dated in 
1994 and 1995.  In September 1994 the veteran complained of 
blood in his urine, being tired over the prior six-to-eight 
months and having trouble sleeping and night sweats.  
Physical examination was normal.  Later in September the 
veteran was noted to have passed a stone over the weekend.  
Abdominal ultrasound was normal.  Physical examination in 
October 1994 was negative and the veteran was advised the 
physician was unable to make a diagnosis.  In May 1995 the 
veteran again presented with complaints of blood in his 
urine.  He was advised that blood from urine is serious until 
proven otherwise and further testing and consultation was 
advised.

The RO first received a claim for compensation benefits from 
the veteran in February 1997, at which time he claimed 
entitlement to benefits for a prostate condition.  He 
indicated medical treatment at Prescott VA Medical Center.  
Records of treatment in January and February 1997 reveal 
bladder calculi.  The March 1997 VA examiner noted the need 
for treatment for urinary bladder cancer.  

In March 1997, the veteran underwent transurethral resection 
of the bladder tumor by a private physician.  Accompanying 
clinical notes include a two-year history of hematuria, with 
some restriction and urgency in voiding.  The veteran was 
noted to be a nonsmoker and to use alcohol at a rate of seven 
drinks per week.  

In a claims form completed in March 1997, the veteran 
identified treatment for a liver illness in service, as well 
as post-service treatment by a private physician for urinary 
complaints in 1994 to 1995.  He also reported first noticing 
blood in his urine in 1992, when he went to the VA Hospital 
at Phoenix, Arizona.  The veteran indicated that "Drs. agree 
cancer was growing in 1992."  At the time of his April 1998 
RO hearing, the veteran re-iterated details of his 1992 VA 
Medical Center visit and his contentions relevant to VA's 
failure to test or diagnosis.

VA clinical records dated in 1997 include note of a bladder 
stone passed two years earlier.  Records also note that the 
veteran's bladder tumor had been quite invasive.  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  The veteran in this case clearly has shown medical 
evidence of current disability, but has not shown competent 
evidence of additional disability causally related to VA 
treatment, evaluation and/or diagnosis (or the lack thereof).

In Boeck v. Brown, 6 Vet. App. 14, 17 (1993), because the 
veteran had not presented a well-grounded claim, the Court 
did "not reach the interesting question of whether 38 
U.S.C.A. § 1151 applies in circumstances where a veteran 
enters a VA hospital with a non-service-connected disease, 
and the claim is made that the negligent failure to diagnose 
this disease is 'aggravation' of that disease."  The Court 
added that a medical opinion that the veteran had the disease 
at the time of the VA examination or medical treatment, or 
that good medical practice would have disclosed it, would be 
the sine qua non of a well-grounded claim.  

The current record, although showing the veteran's 
presentation in 1992 with complaints of blood in his urine at 
a VA facility, certainly does not contain any competent 
evidence that his bladder cancer was caused by VA treatment 
in 1992; nor does the record contain a competent opinion that 
additional disability resulted by virtue of VA's lack of 
diagnosis at that time.  The Board notes that the veteran's 
in-service duties were as a hospital corpsman/medic.  
However, the record does not reflect that he possesses a 
recognized degree of medical knowledge to render his own 
opinions on medical diagnoses or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Certainly, he 
has not demonstrated any medical expertise with respect to 
the proper detection and treatment of cancer.  No competent 
physician has indicated that cancer was manifested in 1992 or 
that VA failed to diagnosis and/or properly treat such cancer 
at that time or at any time thereafter.  Also notable is the 
fact that private physicians, in 1994, also did not diagnosis 
the veteran with bladder cancer.

In short, the veteran has presented no competent opinion that 
there was in fact a delay in diagnosis or treatment of his 
bladder cancer or that any such delay resulted in additional 
cancer disability, as the result of VA hospitalization, 
medical or surgical treatment, and/or examination.  
Accordingly, the Board must find that the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
bladder cancer, is not well grounded.  38 U.S.C.A. § 5107(a).

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997);  see 
also Morton v. West, 12 Vet. App. 477 (1999)(holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded).  There is thus no duty on the part of VA to 
afford the veteran an examination.  See Brewer v. West, 11 
Vet. App. 228, 235 (1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2000); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  VA has requested identified records of VA 
and private treatment, and, where possible, such is 
associated with the claims file.  VA has also afforded the 
veteran an opportunity to present argument and evidence in 
support of his claim.  The evidence of record, however, fails 
to support a plausible claim for benefits.  The veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.


ORDER

The claim of entitlement to service connection for 
transitional cell bladder carcinoma with radical 
cystoprostatectomy, as a result of herbicide exposure, is 
well grounded; to that extent only the claim is granted.

Compensation for transitional cell bladder carcinoma with 
radical cystoprostatectomy, pursuant to 38 U.S.C.A. § 1151, 
is denied.


REMAND

As noted above, the Board has determined the veteran's claim 
of entitlement to service connection for transitional cell 
bladder carcinoma with radical cystoprostatectomy, claimed as 
a result of exposure to herbicides in service to be well 
grounded.  However, based on a review of the claims file the 
Board is of the conclusion that the record is inadequate to 
render a fully informed decision and remand to the RO is 
required in order to fulfill the statutory duty to assist 
under 38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

The Board notes that the opinions of record suggesting a 
relationship between the veteran's bladder cancer and in-
service herbicide exposure appear to be based on a history 
provided by the veteran.  It is unclear what medical records 
the VA physicians reviewed, and it does not appear that any 
of those physicians reviewed the veteran's service medical or 
other relevant service records.  In particular, the Board 
notes that while seeking treatment in service the veteran 
provided a history of smoking a pack and a half of cigarettes 
a day, whereas in connection with post-service treatment and 
evaluation he reported himself as a nonsmoker.

The current claims file is also negative for specifics with 
regard to the veteran's in-service exposure history.  
Clarification of such by the veteran, as well as a medical 
opinion based on consideration of all available service and 
post-service evidence of toxic exposure and other relevant 
factors would be extremely probative of this claim.

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should request the veteran to 
provide a statement detailing his 
possible toxic exposure during and 
subsequent to service.  In particular, 
the veteran is requested to identify the 
location, nature and frequency, of 
claimed in-service herbicide exposure; 
the nature and frequency of any post-
service occupational or recreational 
exposure to toxic substances; and the 
nature, frequency and duration of any use 
of tobacco or alcohol products.  With 
respect to the latter, the veteran is 
requested to reconcile his in-service 
report of smoking one-and-a-half packs of 
cigarettes per day with post-service 
notations that he is a nonsmoker, to 
include information pertinent to prior 
frequency and duration and the 
approximate time of termination, if 
applicable.

2.  The RO should otherwise advise the 
veteran that he has the right to submit 
additional evidence, to include medical 
evidence, and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The RO should attempt to secure 
records documenting any in-service 
herbicide exposure through official 
channels.

4.  The RO should schedule an appropriate 
examination by a medical professional who 
has not previously examined the veteran, 
or offered an opinion in this claim.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner is 
specifically requested to review and 
consider the information in the claims 
file relevant to the veteran's toxic 
exposure history, in particular any 
obtained information documenting or 
ruling out exposure to herbicides or 
other toxic substances during and/or 
subsequent to service.  The examiner is 
requested to provide an opinion as to the 
likelihood that the veteran's bladder 
cancer is causally related to in-service 
herbicide exposure.  The examiner is 
requested to provide a complete rational 
for such opinion, to include reference to 
any relied upon medical research studies 
or relevant statistics.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for bladder cancer.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



